FILED

UNITED STATES DISTRICT CoURT MAR ~ 2 2010
F()R THE DISTRICT OF COLUMBIA mem U s District and
bankruptcy Courts

Lee Crayton, )
)

Petitioner, )

)

v_ ) civil A¢ti@n No. 10 i)'334

)

Captain Bolan, )
)

Respondent. )

MEMORANDUM GPINIGN

Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus
along with an application to proceed in forma pauperis. The Court will grant the application to
proceed in forma pauperis and will dismiss the case for lack of jurisdiction

Petitioner is a Texas prisoner confined in Amarillo, Texas, challenging a conviction and
life sentence imposed by a court in Dallas County, Texas. Pet. at 2. Federal court review of state
convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state
remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an application for a writ of habeas corpus []
made by a person in custody under the judgment and sentence of a State court . . . may be filed in
the district court for the district wherein such person is in custody or in the district court for the
district within which the State court was held which convicted and sentenced [petitioner] and
each of such district courts shall have concurrent jurisdiction to entertain the application." 28
U.S.C. § 224l(d). Petitioner, who claims to have at least one case pending in the Northem

District of Texas, Pet. at 3, has no recourse here. A separate Order of dismissal accompanies this

/My /il¢¢»~¢¢-¢, Z.

United Stat s District Judge

Memorandum Opinion.

Date: February [f , 2010